Exhibit 10.6
AMENDMENT NO. 1 TO LEASE
     THIS AMENDMENT NO. 1 TO LEASE (this “Amendment”) is made as of the 25th day
of August, 2008 (“Effective Date”) by and between WISCONSIN PLACE OFFICE LLC, a
Delaware limited liability company (“Landlord”), and CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant have previously entered into that certain
Office Lease Agreement dated as of the 27th day of April, 2007 (the “Original
Lease”) with respect to One Hundred Sixty Thousand Six Hundred Thirty-Four
(160,634) square feet of rentable area (“Original Premises”) in the office
building (“Building”) that is part of the Project known as Wisconsin Place, as
more particularly described in the Original Lease;
     WHEREAS, Landlord and Tenant have agreed to amend the Original Lease to
eliminate the portion of the Original Premises on the eighth (8th) and ninth
(9th) floors of the Building and to add space on the third (3rd) floor of the
Building to the Original Premises;
     WHEREAS, as part of Tenant’s plans for the Leasehold Work, Tenant has
requested that Landlord construct equipment shafts that will occupy twelve
(12) square feet of rentable area on the first (1st) floor of the Building and
thirty-one (31) square feet of rentable area on each of floors four (4) through
nine (9) of the Building for a total of one hundred ninety-eight (198) square
feet of rentable area (collectively, the “Shaft Space”), to be located on floors
that are not otherwise part of the Premises under the Lease, as amended by this
Amendment;
     WHEREAS, Landlord and Tenant wish to amend the Original Lease to add the
Shaft Space to the Premises; and
     WHEREAS, Landlord and Tenant wish to amend certain other terms and
conditions of the Original Lease as set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto, intending to be legally bound
hereby, covenant and agree as follows:

  1.   Defined Terms. Except as otherwise provided herein, all capitalized terms
used herein shall have the same meanings as provided for such terms in

Wisconsin Place
CapitalSource Lease

1



--------------------------------------------------------------------------------



 



      the Original Lease. The Original Lease, as modified and amended by this
Amendment shall be referred to herein as the “Lease.” All references to the
“Lease” in the Original Lease and this Amendment are deemed to mean the Original
Lease, as modified and amended by this Amendment.

  2.   Premises. Section 1.1 of the Original Lease is hereby deleted in its
entirety and replaced with the following:

“1.1 Landlord hereby leases to Tenant and Tenant hereby leases from Landlord,
for the term and upon the terms, conditions, covenants and agreements herein
provided, a total of One Hundred Thirty-Four Thousand Seven Hundred Ninety-Three
(134,793) square feet of rentable area, comprising Fifty-Six Thousand Four
Hundred Seventy-Eight (56,478) square feet of rentable area on the second (2nd)
floor of the Building, Twenty-Six Thousand Thirty-Nine (26,039) square feet of
rentable area on each of the third (3rd), tenth (10th) and eleventh (11th)
floors of the Building, and the equipment shaft space (the “Shaft Space”)
comprising twelve (12) square feet of rentable area on the first (1st) floor of
the Building and thirty-one (31) square feet of rentable area on each of the
fourth (4th), fifth (5th), sixth (6th), seventh (7th), eighth (8th) and ninth
(9th) floors of the Building (all of the foregoing being collectively, the
“Premises”). In addition, the Premises shall include rentable area on the P-l
level of the Garage (the “UPS Space” and the “Electric Room”) and the Terrace
Vestibule (as hereinafter defined), except that the UPS Space, the Electric
Room, and the Terrace Vestibule shall be excluded for purposes of any
calculations of Tenant’s Proportionate Share, any calculations of the amount of
square feet Tenant is leasing or occupying for purposes of the thresholds for
signage rights pursuant to Article 10, rights to object to property management
pursuant to Section 14.1 and 14.9, rights to object to change of Building
address pursuant to Section 23.2, Tenant’s competitor rights pursuant to
Section 25.25, and similar thresholds, and Tenant’s right to Improvements
Allowance or Additional Allowance (as such terms are defined in Exhibit B). The
location and configuration of the Premises are outlined on Exhibit A-1 (second
floor), Exhibit A-2 (floors 3, 10 and 11), Exhibit A-3 (Shaft Space on first
floor), Exhibit A-4 (Shaft Space on floors 4 through 9), and Exhibit A-5 (UPS
Space and Electric Room) attached to this Amendment and made a part hereof.”
Prior to the Lease Commencement Date, Landlord and Tenant shall mutually agree
in writing upon the amount of rentable square feet of area of the UPS Space and
Electric Room, which shall be approximately four hundred and fifty (450) square
feet in the UPS Space and approximately fifty (50) square feet in the Electric
Room and which spaces shall be
Wisconsin Place
CapitalSource Lease

2



--------------------------------------------------------------------------------



 



otherwise suitable for Tenant’s requirements. The actual square footages shall
be determined based on the design of the areas. Tenant shall be responsible for
all costs and expenses incurred by Landlord in relocating the current location
of the bike racks on the P-1 level to accommodate the UPS Room and Electric
Room.

  3.   Pursuant to Section 1.2(b) of the Original Lease, Tenant is entitled to
construct the Terrace. Tenant’s plan for the construction of the Terrace also
includes a stair and elevator vestibule containing Five Hundred Fifty-Seven
(557) square feet of rentable area on the roof of the portion of the Building
known as “Retail C” (the “Terrace Vestibule”). The Terrace Vestibule shall not
be included as part of the rentable area of the Premises for purposes of
determining Base Rent. In addition, for purposes of calculating “Tenant’s
Proportionate Share” pursuant to Section 4.1(b) of the Original Lease, the
Terrace Vestibule and the Terrace shall not be included as part of the rentable
area of the Premises as the numerator, and the Terrace Vestibule and the Terrace
shall not be included as part of the total rentable square feet of the Office
Portion of the Building as the denominator of such fraction.     4.   The first
sentence of Section 3.1 is hereby deleted and replaced with the following:      
  “During the Lease Term, Tenant shall pay to Landlord as base rent (used
interchangeably as “Base Rent” or “base rent”) for the Premises, without set
off, deduction or demand (except as otherwise expressly provided in Section 3.6
of this Lease) (a) an amount per annum equal to the product of Thirty-Four and
50/100ths Dollars ($34.50) multiplied by the total number of square feet of
rentable area in the Premises (other than the UPS Space and the Terrace
Vestibule) as set forth in Section 1.1 (as the same may be modified in
accordance with Section 1.3), plus (b) an amount per annum equal to the product
of Twenty Dollars ($20.00) multiplied by the total number of square feet of
rentable area in the UPS Space, which amounts shall be increased as provided in
Section 3.2 below and may be abated as provided in Section 2.3(a), if
applicable.     5.   The rent chart set forth in Section 3.2 of the Lease is
hereby deleted in its entirety and replaced with the following:

              Annual Base Rent Per   Annual Base Rent per     Rentable Square
Foot for   Rentable Square Foot     Premises other than UPS   for UPS and
Electric Lease Year   Space and Terrace Vestibule   Room Space 1  
$34.50
  $20.00 2  
$35.36
  $20.50

Wisconsin Place
CapitalSource Lease

3



--------------------------------------------------------------------------------



 



              Annual Base Rent Per   Annual Base Rent per     Rentable Square
Foot for   Rentable Square Foot     Premises other than UPS   for UPS and
Electric Lease Year   Space and Terrace Vestibule   Room Space 3  
$36.24
  $21.01 4  
$37.15
  $21.54 5  
$38.08
  $22.08 6  
$39.03
  $22.63 7  
$40.01
  $23.20 8  
$41.01
  $23.78 9  
$42.04
  $24.37 10  
$43.09
  $24.98 11  
$44.17
  $25.60 12  
$45.27
  $26.24 13  
$46.40
  $26.90 14  
$47.56
  $27.57 15  
$48.75
  $28.26

  6.   Section 5.1(a) of the Original Lease is modified to substitute the words
and number “One Million Six Hundred Sixty-Four Thousand Three Hundred Fifty-Six
and 40/100 Dollars ($1,664,356.40)” for the words and number “One Million Nine
Hundred Eighty-Three Thousand Four Hundred Twenty-Eight and 32/100ths Dollars
($1,983,428.32)” in defining the amount of the Security Deposit. In the second
sentence of Section 5.1(a), the figure “134,793” is substituted for the figure
“160,634.” Landlord acknowledges that Tenant has heretofore posted with Landlord
a letter of credit in the amount of $1,983,428.32 in satisfaction of the
Security Deposit requirement under the Lease. Landlord further acknowledges that
the amount of the Security Deposit is hereby being reduced to $1,664,356.40, and
Landlord agrees to deliver such authorizations or instructions to the issuer of
the letter of credit as may be required to effect such reduction in the amount
of the letter of credit.     7.   Subsection 10.1(b) of the Original Lease is
hereby deleted in its entirety and replaced with the following:

“(b) Landlord agrees that Tenant, so long as CapitalSource Finance LLC (or a
Successor or Affiliate of CapitalSource Finance LLC) is leasing at least 82,000
square feet of rentable area in the Building and occupying at least 56,000
square feet of rentable area in the Building, at Tenant’s sole cost and expense
(provided that the Allowance may be applied to the cost thereof), shall have the
nonexclusive right to affix one (1) sign identifying CapitalSource Finance LLC
or a Successor or Affiliate of
Wisconsin Place
CapitalSource Lease

4



--------------------------------------------------------------------------------



 



CapitalSource Finance LLC (“Tenant’s Plaque Sign”) on a plaque at the main
entrance to the Building. In addition, Landlord agrees that Tenant, so long as
CapitalSource Finance LLC (or a Successor or Affiliate of CapitalSource Finance
LLC) is leasing at least 134,595 square feet of rentable area in the Building,
unless Tenant is leasing less than 134,595 rentable square feet because Landlord
has exercised a recapture right pursuant to Article VII hereof, in which event
the rentable square footage of the space recaptured by Landlord shall be
deducted from the foregoing 134,595 rentable square foot threshold, and
occupying at least 108,556 square feet of rentable area in the Building (for
purposes of the foregoing requirement, Tenant shall be deemed to be “occupying”
space that is subleased to Relationship Subtenants and to Affiliates of Tenant),
at Tenant’s sole cost and expense (subject to the application of the Tenant
Improvements Allowance), shall have the exclusive right to affix one (1) sign
identifying CapitalSource Finance LLC or a Successor or an Affiliate of
CapitalSource Finance LLC (“Tenant’s Exterior Sign” or “Exterior Sign”) which
shall be located either (at Tenant’s election and subject to the terms set forth
herein) (1) on the exterior wall of the Building outside the second (2nd) floor
facing Wisconsin Avenue, or (2) on the exterior wall at the top of the Building
on a face of the Building other than the side that faces Western Avenue. If
Tenant’s Exterior Sign is located on the second (2nd) floor, such sign shall be
located in the area shown on the diagram attached to this Amendment as Exhibit
B. The color, size, style, location, placement, method of installation, material
finish and configuration of Tenant’s Plaque Sign and Tenant’s Exterior Sign
(collectively, “Tenant’s Signs”) (A) shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed, provided that Landlord shall be deemed to have consented to such
signage so long as Tenant’s Signs comply with the signage parameters attached to
the Original Lease as Exhibit G (provided, however, that Landlord and Tenant
acknowledge that the location of the Exterior Sign, if it is located at the top
of the Building (a “Top of Building Sign”) pursuant to clause (2) above, is not
shown on Exhibit G and such location shall be proposed by Tenant and subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed), (B) shall comply with all applicable Legal Requirements
and (C) shall be subject to any required Approvals, as defined
Wisconsin Place
CapitalSource Lease

5



--------------------------------------------------------------------------------



 



below. Tenant shall be responsible for obtaining and securing, at Tenant’s sole
cost and expense, all necessary permits, approvals or variances with respect to
Tenant’s Signs from any applicable federal, state, county, city or other local
governing authorities having jurisdiction over the Project (collectively,
“Approvals”). Landlord, at Tenant’s request and sole cost and expense, shall use
good faith, diligent and commercially reasonable efforts to assist Tenant in
securing any necessary Approvals for Tenant’s Signs and to allow for compliance
with Legal Requirements. In the event Tenant is unable to obtain the necessary
Approvals from any applicable federal, state, county, city or other local
governing authorities having jurisdiction over the Project, Tenant shall have
the right to revise Tenant’s Signs in whatever manner is required to comply with
the applicable Approvals, provided such revisions shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed (and Landlord shall be deemed to have approved any such
modifications which comply with the signage parameters in Exhibit G); if
Landlord approves such revisions, in the event that Tenant is unable to secure
the required Approvals for the revised Tenant’s Signs, Tenant shall have no
remedy, claim, cause of action or recourse against Landlord, nor shall failure
or inability to obtain any necessary Approvals provide or afford Tenant the
opportunity to terminate this Lease. Tenant, at Tenant’s sole cost and expense,
shall keep and maintain Tenant’s Signs in good condition and repair. Upon the
expiration or earlier termination of this Lease (or at such earlier time that
Tenant no longer has the right to such signage), Tenant shall remove, at
Tenant’s sole cost and expense, Tenant’s Signs from the Building and shall
cause, at Tenant’s sole cost and expense, the surface of the Building to be
repaired and returned to substantially the same condition it was in prior to
Tenant’s Signs being affixed thereto. Notwithstanding the foregoing, in the
event Tenant elects to exercise its signage right pursuant to this
Section 10.1(b), Tenant’s Signs shall be installed, at Tenant’s sole cost and
expense, subject to the application of the Tenant Improvements Allowance, by a
contractor reasonably acceptable to both Landlord and Tenant and thereafter
shall be properly maintained by Tenant, all at Tenant’s sole cost and expense.
Landlord reserves the right to allow other plaque signs at the main entrance of
the Building for other Building tenants so long as the size of such other
Wisconsin Place
CapitalSource Lease

6



--------------------------------------------------------------------------------



 



plaque signs are not more prominent than Tenant’s Plaque Sign.”

  8.   Subsection 10.1(c) of the Original Lease is hereby deleted in its
entirety and replaced with the following:

(c) So long as CapitalSource Finance LLC (or a Successor or Affiliate of
CapitalSource Finance LLC) meets the square footage requirements for having the
right to Tenant’s Exterior Sign as set forth above, then Landlord agrees that it
will not grant to any other office tenant in the Building the right to place an
exterior Top of Building Sign other than an exterior Top of the Building Sign
facing Western Avenue for the benefit of Microsoft Corporation or its successors
and assigns as tenant under the Microsoft Lease (as hereinafter defined).
Notwithstanding the foregoing, in the event the Microsoft Lease expires or
terminates for any reason, then Landlord shall give notice to Tenant (which
notice may be given at any time within twelve (12) months before or after the
Microsoft Lease terminates or expires) to inform Tenant that it has the right to
locate its Exterior Sign as a Top of Building Sign facing Western Avenue (it
being understood, however, that Tenant shall only have the right to have one
Exterior Sign). Tenant shall give notice to Landlord within fifteen (15) days
after Tenant’s receipt of Landlord’s notice indicating whether Tenant wants to
locate its Exterior Sign as a Top of Building Sign facing Western Avenue. In the
event Tenant fails to respond within such fifteen (15) days, Tenant shall be
deemed to have elected not to locate its Exterior Sign as a Top of Building Sign
facing Western Avenue. In the event Tenant elects or is deemed to have elected
not to locate its Exterior Sign as a Top of Building Sign facing Western Avenue,
then Landlord shall have the right to grant to another tenant in the Building
that leases more space in the Building than Tenant hereunder the right to place
a Top of Building Sign facing Western Avenue and Tenant shall not have any right
to locate its Exterior Sign on any part of the Building facing Western Avenue.
In the event Tenant elects to locate its Exterior Sign as a Top of Building Sign
facing Western Avenue, then Tenant shall complete the installation of its
Exterior Sign within 180 days after Tenant receives all necessary approvals and
permits from Montgomery County (which Tenant agrees to use diligent and good
faith efforts to obtain expeditiously). In the event Tenant fails to timely
complete such installation of its Exterior Sign, then Tenant’s right to locate
such Exterior Sign on any part of the Building facing Western Avenue shall be
null and void, and Landlord shall be entitled to grant to another tenant in the
Building that leases more space in the
Wisconsin Place
CapitalSource Lease

7



--------------------------------------------------------------------------------



 



Building than Tenant hereunder the right to place an exterior sign on the
Building facing Western Avenue.

  9.   In Section 14.9, the figure “134,595” is substituted for the figure
“160,000” in all three places where such figure appears.     10.   Article XXX
of the Original Lease is hereby deleted in its entirety.     11.   Generator. In
the first sentence of Section 33.1, clause (i) is hereby amended and restated to
read as follows:         “(i) one or two (at Tenant’s election) back-up power
generators and all necessary fuel tanks (if any), batteries (if any), and
feeders and conduits extending from such generator(s) to the Premises
(collectively, the “Generator”);”     12.   Security Access System.       (a)
Landlord and Tenant acknowledge that, in addition to the Base Building
Modifications that Tenant has previously requested, Tenant has requested, and
Landlord has agreed to install, a Kastle security access system in the Building
rather than a Datawatch security access system. Such modification constitutes a
Base Building Modification under the Lease. The difference between the cost to
install and maintain such Kastle security access system and the cost to install
and maintain the Datawatch security access system shall be “Base Building
Modification Costs” under the Lease. Such Base Building Modification Costs
consist of a charge of $14,676.00 the (“Upfront Kastle Charge”) to pay for the
increased upfront installation costs arising from such Base Building
Modification. Tenant agrees to pay to Landlord the Upfront Kastle Charge within
thirty (30) days after receiving an invoice therefor from Landlord.       (b) In
addition to the Upfront Kastle Charge, during each Lease Year, Tenant agrees to
reimburse Landlord (as additional rent), along with each monthly installment of
Base Rent, an amount (the “Kastle Operating Charge”) equal to the difference
(calculated as follows) between the annual costs to operate a Kastle security
access system in the Building (the “Kastle Annual Amount”) and the annual costs
to operate a Datawatch security access system in the Building (the “Datawatch
Annual Amount”). The Kastle Operating Charge shall be in addition to the
inclusion of security cost in Operating Expenses payable by Tenant pursuant to
Article IV of the Original Lease. The Kastle Operating Charge initially shall be
Three Thousand Six Hundred Dollars ($3,600.00) per annum for the first Lease
Year, which amount shall be increased as hereinafter provided. Commencing on the
first (1st) day of the second

Wisconsin Place
CapitalSource Lease

8



--------------------------------------------------------------------------------



 



      (2nd) Lease Year and on the first day of each and every Lease Year
thereafter during the Lease Term, the Kastle Operating Charge shall be increased
by two and one-half percent (2.5%) of the amount of annual Kastle Operating
Charge payable for the preceding Lease Year. The Kastle Operating Charge shall
be divided into equal monthly installments and such monthly installments shall
be due and payable in advance on the first day of each month during such Lease
Year. If the Lease Term begins on a date other than on the first day of a month,
the Kastle Operating Charge shall be prorated on a per diem basis. The Kastle
Operating Charge shall be credited against the Building’s annual security cost
included in Office Common Expenses.     13.   Work Agreement. Section 6(j) of
the Work Agreement is hereby deleted in its entirety and replaced with the
following:

(j) The construction contracts for the Leasehold Work and the Base Building Work
shall be structured so that the Leasehold Contractor has at least the following
time frames to achieve substantial completion of the Leasehold Work on any floor
after such floor is “Ready for Buildout” as defined in Schedule XI hereto: (i)
six (6) months with respect to the portion of the Premises on the second (2nd)
floor; (ii) five (5) months with respect to the portion of the Premises on the
third (3rd) floor; and (iii) four (4) months for the portion of the Premises on
the tenth (10th) and eleventh (11th) floors.

  14.   Eleventh Floor Plenum Infrastructure. A new Section 33.14 is hereby
added to the Original Lease as follows:         “33.14 As part of the Leasehold
Work, and subject to the conditions and requirements of Article IX and Exhibit B
of the Original Lease, Tenant shall be permitted to install, at its sole cost
and expense, the infrastructure described in Exhibit C attached to this
Amendment (the “Infrastructure”) in the plenum space between the eleventh (11th)
floor finished ceiling and the underside of the roof slab in the Building, and
to connect such infrastructure to the appropriate supply and return lines,
mains, conduits, and other Building and Tenant infrastructure. The provisions of
Sections 33.4 through 33.8 and 33.11 through 33.13 shall apply to such
Infrastructure, as though such Infrastructure were “Supplemental Equipment” or
“Supplemental Equipment Alterations”, as the case may be, and the eleventh
(11th) floor Plenum were one of the “Support Areas”. In addition, Tenant shall
have the right to access all Infrastructure for the purpose of maintenance,
repairs and Alterations (subject to Article IX), subject to reasonable
coordination with any

Wisconsin Place
CapitalSource Lease

9



--------------------------------------------------------------------------------



 



    tenant(s) occupying the eleventh (11th) floor, and Landlord shall ensure
that Tenant’s rights so to do are maintained and preserved in any lease for
space on the eleventh (11th) floor.   15.   Ratification. Except as otherwise
expressly modified by the terms of this Amendment, the Lease shall remain
unchanged and continue in full force and effect. All terms, covenants and
conditions of the Lease not expressly modified herein are hereby confirmed and
ratified and remain in full force and effect, and, as further amended hereby,
constitute valid and binding obligations of Tenant enforceable according to the
terms thereof.   16.   Broker. Landlord and Tenant each represent and warrant to
the other that neither of them has employed or dealt with any broker, agent or
finder in carrying on the negotiations relating to this Amendment (other than
Cassidy & Pinkard in the case of Tenant). Landlord acknowledges and agrees that
Tenant shall not have any responsibility for claims made by Cassidy & Pinkard
and The Meyer Group with respect to a brokerage commission relating to the
reduction in the size of the Premises pursuant to this Amendment, and, without
any admission that such a brokerage commission is due, any such commission (if
due) shall be the responsibility of Landlord.   17.   Authority. Tenant and each
of the persons executing this Amendment on behalf of Tenant hereby represents
and warrants to Landlord that Tenant is a duly organized and existing limited
liability company and is in good standing under the laws of the State of
Delaware, that all necessary limited liability company action has been taken to
enter into this Amendment and that the person signing this Amendment on behalf
of Tenant has been duly authorized to do so. Landlord and each of the persons
executing this Amendment on behalf of Landlord hereby represents and warrants to
Tenant that Landlord is a duly organized and existing limited liability company
and is in good standing under the laws of the State of Delaware, that all
necessary limited liability company action has been taken to enter into this
Amendment and that the person signing this Amendment on behalf of Landlord has
been duly authorized to do so.   18.   Mutual Negotiation. Landlord and Tenant
each hereby covenant and agree that each and every provision of this Amendment
has been jointly and mutually negotiated and authorized by both Landlord and
Tenant, and in the event of any dispute arising out of any provision of this
Amendment, Landlord and Tenant do hereby waive any claim of authorship against
the other party.   19.   Binding Effect. This Amendment shall not be effective
and binding unless and until fully executed and delivered by each of the parties
hereto. All of

Wisconsin Place
CapitalSource Lease

10



--------------------------------------------------------------------------------



 



    the covenants contained in this Amendment, including, but not limited to,
all covenants of the Lease as modified hereby, shall be binding upon and inure
to the benefit of the parties hereto, their respective heirs, legal
representatives, and permitted successors and assigns.   20.   Amendment
Partially Conditioned Upon Microsoft Lease. Notwithstanding anything herein to
the contrary, the effectiveness of Sections 6, 7, 8, 9, 10, 13 & 16 of this
Amendment and those provisions of Section 2 of this Amendment that add the third
(3rd) floor to the Premises and delete the eighth (8th) and ninth (9th) floors
from the Premises (collectively, the “Conditional Provisions”) is made expressly
subject to and contingent upon the full execution of a lease with Microsoft
Corporation, a Washington corporation (“Microsoft”), that includes all of the
eighth (8th) and ninth (9th) floors of the Building (other than the Shaft Space)
on terms acceptable to Landlord in Landlord’s sole discretion (the “Microsoft
Lease”). If such lease has not been fully executed on or before September 25,
2008, Landlord shall have the right, upon written notice to Tenant given on or
before September 30, 2008, to declare the Conditional Provisions of this
Amendment null and void ab initio, whereupon the Original Lease shall continue
in full force and effect unmodified by the Conditional Provisions but modified
by all provisions of this Amendment that are not Conditional Provisions;
provided, however, that in that case the provisions of Section 2 of this
Amendment relating to the Shaft Space shall be modified to add to the Shaft
Space comparable equipment shaft space on the third (3rd) floor of the Building
and to delete from the Shaft Space the equipment shaft space on the eighth (8th)
and ninth (9th) floors of the Building. Tenant hereby confirms that Microsoft is
not a Tenant Competitor for purposes of Section 25.25 of the Original Lease.

[SIGNATURE PAGE FOLLOWS.]
Wisconsin Place
CapitalSource Lease

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 1
to Lease as of the date and year first above written.

                      LANDLORD:        
 
                    WISCONSIN PLACE OFFICE LLC,         a Delaware limited
liability company    
 
                WITNESS:   By:   Wisconsin Place Office Manager LLC,            
a Delaware limited liability company, its Manager    
 
               
/s/ Anne DuMont
 
Anne DuMont
      By:
Name:   /s/ Peter D. Johnston
 
Peter D. Johnston    
 
      Title:   Senior Vice President    

                  TENANT:    
 
                CAPITALSOURCE FINANCE LLC,     a Delaware limited liability
company
 
           
WITNESS:
           
 
           
/s/ Lisa Havilland
 
Lisa Havilland
             By:
           Name:   /s/ David M. Martin
 
David M. Martin    
 
             Title:   General Counsel - Commercial Lending    

Wisconsin Place
CapitalSource Lease

12